Citation Nr: 0821074	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-05 462	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to May 
1982.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, which, in pertinent part, 
denied entitlement to service connection for pes planus.  

In July 2005, the veteran provided testimony at a hearing 
before the undersigned at a video conference hearing.  The 
veteran was also provided a hearing at the RO before a 
hearing officer in April 2004.  Transcripts of the hearings 
are of record.

The veteran's appeal was previously before the Board in June 
2006 when the Board remanded the case for further action by 
the originating agency.  The requested case has been returned 
to the Board for further appellate action.

The veteran's April 2003 notice of disagreement also 
initiated appeals with respect to claims for entitlement to 
service connection for benign skin growths and a 
psychological disorder.  Service connection for the skin 
growths was granted in an October 2004 rating decision and 
service connection for major depression with post-traumatic 
stress disorder (PTSD) was granted in a December 2007 rating 
decision.  As the grant of service connection constitutes a 
full grant of the benefits on appeal, these claims are no 
longer before the Board. 



FINDING OF FACT

In May 2008, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  Id.  In a May 
2008 statement, the appellant withdrew her appeal with regard 
to her claim for service connection for bilateral pes planus. 
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.

		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


